Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on 09/10/2021 is acknowledged.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/10/2021.
Information Disclosure Statement
The information disclosure statement submitted 11/19/2018 has been fully considered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim s 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US20140377504, hereinafter referred to as Sun).
Regarding claim 1, Sun discloses an article comprising: a body (see Sun at the Abstract, disclosing an article comprising a body); and a rare earth metal containing oxide coating on a surface of the body (see Sun at the Abstract, disclosing the protective layer is … Y2O3-ZrO2), wherein the rare earth metal containing oxide coating comprises about 1 mol% to about 40 mol% of a first 2O3-ZrO2, which Examiner notes is 2 mols of yttrium, 1 mol of zirconium, and 5 mols of oxygen, which provides a total number of mols of 2+1+5=8 mols, and provides a molar % of yttrium of (mols of yttrium/total mols) X 100 of (2/8) X 100 of 25 mol% yttrium, which is within the claimed range) and about 1 mol% to about 40 mol% of a second metal (see Sun at the Abstract, disclosing the protective layer is … Y2O3-ZrO2, which Examiner notes is 2 mols of yttrium, 1 mol of zirconium, and 5 mols of oxygen, which provides a total number of mols of 2+1+5=8 mols, and provides a molar % of zirconium of (mols of zirconium/total mols) X 100 of (1/8) X 100 of 12.5 mol% zirconium, which is within the claimed range), wherein the first metal and the second metal are independently selected from a group consisting of a rare earth metal, zirconium, hafnium, aluminum and tantalum (see Sun at the Abstract, disclosing the protective layer is … Y2O3-ZrO2, where Examiner notes yttrium is a rare earth metal per at least the instant specification at [0030]), wherein the first metal is different from the second metal (see Sun at the Abstract, disclosing the protective layer is … Y2O3-ZrO2, where yttrium and zirconium are different metals). While Sun does not explicitly state the rare earth metal containing oxide coating comprises a homogenous mixture of the first metal and the second metal, this is implied by the formulation Y2O3-ZrO2 as an inherent 
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive 
Regarding claim 2, Sun discloses the rare earth metal containing oxide coating has a thickness of about 5 nm to about 10 μm (see Sun at [0035], disclosing the thin film has a thickness of between 0.5 microns to about 7 microns, which is within the claimed range).
Regarding claim 3, Sun discloses the article is a component of a processing chamber selected from a group consisting of a chamber wall, a shower head, a nozzle, a plasma generation unit, a radiofrequency electrode, an electrode housing, a diffuser and a gas line (see Sun at [0027], disclosing the article may be a chamber wall, a gas distribution plate or showerhead … a plasma screen … an so on).
Regarding claim 4, Sun discloses the body comprises a material selected from a group consisting of aluminum, steel, silicon, copper and magnesium (see Sun at [0056], disclosing the Ceramic body can be Al2O3, which correlates with aluminum).
Regarding claim 5, Sun discloses the first metal comprises a rare earth metal selected from a group consisting of yttrium, erbium, lanthanum, lutetium, scandium, gadolinium, samarium and dysprosium (see Sun at the Abstract, disclosing the protective layer is … Y2O3-ZrO2, where Examiner notes the first material is Y2O3
Regarding claim 6, Sun discloses the first metal comprises yttrium, and wherein the rare earth metal containing oxide coating comprises zirconium at a concentration of about 1 mol% to about 40 mol% (see Sun at the Abstract, disclosing the protective layer is … Y2O3-ZrO2, which Examiner notes is 2 mols of yttrium, 1 mol of zirconium, and 5 mols of oxygen, which provides a total number of mols of 2+1+5=8 mols, and provides a molar % of zirconium of (mols of zirconium/total mols) X 100 of (1/8) X 100 of 12.5 mol% zirconium, which is within the claimed range).
Regarding claim 7, Sun discloses the rare earth metal containing oxide coating comprises a composition selected from a group consisting of YxZryOz, YxEryOz, ErxZryOz, YWZrxHfyOz, ErWZrxHfyOz YvErWZrxHfyOz, YxHfyOz, ErxHfyOz, YxTayOz, ErxTayOz, YWTaxHfyOz, ErWTaxHfyOz and YvErWTaxHfyOz (see Sun at the Abstract, disclosing the protective layer is … Y2O3-ZrO2, which correlates with YxZryOz).
Regarding claim 8, Sun discloses a buffer layer on the surface of the body, wherein the rare earth metal containing oxide coating covers the buffer layer, and wherein the buffer layer comprises a material selected from a group consisting of an aluminum oxide, a silicon oxide and aluminum nitride (see Sun at [0052], disclosing a first layer directly over the body which acts as a buffer) and (see Sun 3Al5O12. Examiner notes that Y3Al5O12 is an aluminum oxide).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baik is directed to a thermal spray coating material for use in semiconductor equipment (see Baik at the Abstract) which may have the composition AlxY1-x)2O3 where x is in the range of 0.05 to 0.95 (see Baik at the Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        




/CAMERON K MILLER/Examiner, Art Unit 1731